340 F.2d 609
Charlie L. WILSON, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21467.
United States Court of Appeals Fifth Circuit.
January 18, 1965.

Charlie L. Wilson, pro se.
Jeanine Jacobs, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Dept. of Justice, Sheldon S. Cohen, Chief Counsel, I.R.S., Max G. Ansbacher, Atty., I.R.S., Lee A. Jackson, Harold C. Wilkenfield, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and MOORE* and BELL, Circuit Judges.
PER CURIAM:


1
The judgment of the Tax Court is affirmed. Petitioner's income received as a minister of the gospel is taxable. Dues paid the motor club were not dues to a professional society. The tires and roof leak damage did not qualify as casualty losses. There was a failure of proof with regard to sewage assessments being taxes and thus deductible, and the home repairs were mere personal expenses.


2
The appeal being without merit, it follows that the judgment appealed from should be and it is


3
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation